Drake, Ch. J.,
delivered the opinion of the court:
The claimant sues for a higher rate of pay as an assistant paymaster in the Navy, than has been allowed him, and bases his claim on service in the volunteer and regular army of the United States for 5 years 8 months and 11 days before he was appointed into the Navy; for which he has never been credited in the computation and allowance of his pay as assistant paymaster.
The case differs from that of Hawkins, (just decided,) only in the character and length of the previous service, the naval office held, and the rate of pay. The law applicable to it is the same, and the result must be the same, except as to the amount of the recovery.
When the claimant entered the Navy, the pay of an assistant paymaster was, and continued to be till July 15, 1870,—
For the first five years after date of commission, at sea, $1,300; on other duty, $1,000; on leave or waiting orders $800.
*623After five years from date of commission, at sea, $1,500; on other duty, $1,200; on leave or waiting orders, $1,000.
Since July 15, 1870, -the pay of that officer has been—
For the first five years after date of appointment, at sea, $1,700; on shore duty, $1,400; on leave or waiting orders, $1,000.
After five years from such date, at sea, $1,900; on shore duty, $1600; on leave or waiting orders, $1,200.
When the claimant was appointed assistant paymaster, his previous military service entitled him, while he held that office, to receive the rate of pay allowed by law after five years from the date of his appointment.
The difference between that rate and that which has been allowed him is $1,004.86, for which sum judgment will be entered in his favor.